United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
U.S. POSTAL SERVICE, SOUTHERN
MARYLAND BULK MAIL CENTER,
Capital Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-985
Issued: December 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2011 appellant, through his attorney, timely appealed the March 3, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP), which granted a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has greater than seven percent impairment of each lower
extremity.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 61-year-old mail handler, has an accepted claim for cervical radiculitis and
herniated disc, which arose on or about December 27, 1989.2 On April 11, 1990 he underwent
an anterior cervical discectomy with fusion at C4-5. Appellant underwent a similar procedure at
C3-4 on December 3, 2003. He filed a claim for a schedule award (Form CA-7) on May 29,
2009, which OWCP denied by decision dated May 19, 2010.
Counsel subsequently filed a request for reconsideration. Dr. Donald Saltzman, a Boardcertified orthopedic surgeon, examined appellant on November 1, 2010 and diagnosed status post
C3-4 and C4-5 anterior cervical fusion with myelopathy. He found 12 percent impairment of the
upper extremities due to mild sensory and motor deficits at the C5-6 level. As to the lower
extremity, Dr. Saltzman found 15 percent impairment bilaterally due to movement and gait
disorders.3
In a report dated December 10, 2010, Dr. Martin Fritzhand, a Board-certified urologist,
advised that the effects of appellant’s cervical myelopathy on his lower extremities could be
translated to a L4 nerve root impairment, which corresponded to two percent impairment of the
left lower extremity and seven percent impairment of the right lower extremity based on mild
motor and sensory deficits. He also found that appellant had a neurogenic bladder based on his
cervical myelopathy, which represented an additional six percent impairment of each lower
extremity, assuming OWCP recognized such impairment.
In a report dated February 7, 2011, the district medical adviser (DMA),
Dr. Christopher R. Brigham, Board-certified in occupational medicine, found seven percent
impairment of both lower extremities based on station and gait disorders.4
In a decision dated March 3, 2011, OWCP granted a schedule award for seven percent
impairment of each lower extremity in accordance with the DMA’s findings.5
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.6 FECA,
2

The Board notes that the January 20, 2011 statement of accepted facts incorrectly identified “Lumbar Herniated
Disc” as an accepted condition.
3

Dr. Saltzman apportioned 10 percent impairment to appellant’s cervical condition and 5 percent to lumbar
degenerative changes at L5-S1.
4

Dr. Brigham did not specifically address whether appellant had upper extremity impairment as noted by
Dr. Saltzman.
5

The award was pursuant to the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (2008). OWCP also issued a separate March 3, 2011 decision vacating its May 19, 2010
schedule award decision.
6

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

2

however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.7 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).8
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or the implementing regulations.9 Neither FECA nor the regulations provide
for the payment of a schedule award for the permanent loss of use of the back/spine or the body
as a whole.10
FECA provides that if there is disagreement between the physician making the
examination for OWCP and the employee’s physician, OWCP shall appoint a third physician
who shall make an examination.11 For a conflict to arise the opposing physicians’ viewpoints
must be of “virtually equal weight and rationale.”12 The DMA, acting on behalf of OWCP, may
create a conflict in medical opinion.13
ANALYSIS
The sixth edition of the A.M.A., Guides (2008) provides a specific methodology for
rating spinal nerve extremity impairment.14 It was designed for situations where a particular
jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the
spine.15 The impairment is premised on evidence of radiculopathy affecting the upper and/or
lower extremities.16 Dr. Saltzman applied this methodology with respect to the upper extremities
and Dr. Fritzhand applied the same methodology with respect to the lower extremities.
However, Dr. Saltzman and Dr. Brigham, the DMAs applied a different methodology -- station
and gait disorders -- with respect to the lower extremities. OWCP awarded benefits based on
7

20 C.F.R. § 10.404 (2011).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Id. at Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(January 2010).
9

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

10

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

11

Id. at § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

12

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

13

20 C.F.R. §10.321(b).

14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
15

Id.

16

Id.

3

Dr. Brigham’s finding of a bilateral lower extremity station and gait disorder. Neither the DMA
nor the senior claims examiner offered an explanation why the station and gait disorder
impairment rating pursuant to Table 13-12, A.M.A., Guides 336 (6th ed. 2008) was the
appropriate measure of appellant’s lower extremity impairment under FECA.
The Board finds that the case is not in posture for decision due to an unresolved conflict
in medical opinion. The DMA disagreed with appellant’s physicians, Dr. Fritzhand and
Dr. Saltzman.17 He, acting on behalf of OWCP, may create a conflict in medical opinion.18 For
a conflict to arise the opposing physicians’ viewpoints must be of virtually equal weight and
rationale.19 The Board finds the reports of Dr. Brigham, Dr. Fritzhand and Dr. Saltzman of
virtually equal weight and rationale. Because there is an unresolved conflict in medical opinion,
the case will be remanded to OWCP for referral to an impartial medical examiner. On remand,
OWCP should also address whether appellant has an employment-related impairment of the
upper extremities as noted by Dr. Saltzman. After such further development of the case record
as OWCP deems necessary, a de novo decision shall be issued.
CONCLUSION
The Board finds that the case is not in posture for decision.

17

Counsel questioned whether the DMA authored the February 4, 2011 report which bears his signature.
However, he has not submitted evidence to support his contention that the impairment rating was prepared by
someone other than the DMA.
18

20 C.F.R. §10.321(b).

19

Darlene R. Kennedy, supra note 12.

4

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2011 decisions of the Office of
Workers’ Compensation Programs are set aside, and the case is remanded for further action
consistent with this decision of the Board.
Issued: December 19, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

